Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display apparatus that includes: a display; a receiver configured to receive a broadcast signal having a plurality of channels; a communication interface configured to communicate with a server; and a processor configured to control the display to display an image of a first channel among the plurality of channels based on the broadcast signal received through the receiver, execute an application to receive content data for content selected by a user from content provided from the executed application from the server through the communication interface and to control the display to display a content image, and allocate the content corresponding to the displayed content image to a second channel among the plurality of channels based on an execution of an operation of allocating a virtual channel based on a predetermined user input while the content image is displayed.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display apparatus, a method for controlling a display apparatus, and a computer-readable non-transitory recording media including, inter alia, 
control the display to display an image of a first channel among the plurality of channels based on the broadcast signal received through the receiver, 
execute an application to receive content data for a content selected by a user from contents provided via the executed application from the server through the communication interface, 

while the content image is displayed, receive a first user input through the user input interface, 
based on the first user input received while the content image is displayed, add a second channel corresponding to the content selected by the user to the plurality of channels, and 
after the second channel is added, access the server through the communication interface to display the content image based on a second user input selecting the second channel, of claim 1 and similarly of claims 13 and 20 (fig. 11).
Lee (US 2016/0227273) teaches an operating method of a TV for allocating a dynamic channel for content transmitted from an outside. The method includes: receiving a first content from the outside; generating a dynamic channel for the first content; displaying a channel change guide according to the first content reception; entering the dynamic channel according to a first channel change input; displaying a playback screen of the first content according to the dynamic channel entry; and exiting from the dynamic channel according to a second channel change input, wherein the dynamic channel is formed of a channel that is the closest to a recent broadcast channel.  Lee does not teach nor suggest above claimed ways of accommodating the second channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628